DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 12/20/2021.
Claims 1-20 remain pending in the application.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not disclose or make obvious the limitation of current claim for the following reasons.  The previously recited teachings of Teeter, Loh and Krasnov do not render the limitation of claim 1, which includes the limitation “wherein the buffer layer forms a p-n junction with the absorber” obvious because the Teeter already teaches a plurality of subcells with their own p-n junctions.  Therefore, it would not have been obvious to add another buffer layer on top of the absorber layer to form the required p-n junction.  Aida et al. (US 2014/0020738) discloses a solar cell having the absorber layer (10+12) forming the p-n junction with the buffer layer 14.  However, Aida does not disclose the second layer of light absorbing material 12 has a different sulfur concentration than the first layer of light absorbing material 10 and a diffusion barrier directly on the first layer of light absorbing material 10.  Both Ting et al. (US 2013/0146998) and Nosho et al. (US 8,847,202) disclose photoelectric devices comprising a barrier layer between the two layers of light absorbing materials to create a potential barrier to prevent migration of minority carrier and recombination.  However, it would not have been obvious to modify the teaching of Aida with the teaching of Ting or Nosho to include the barrier layer between the two layers of light absorbing materials because the barrier layers of Ting and Nosho are specific to the composition of the two layers of light absorbing materials.  Therefore, further modification of the two layers of light absorbing material so that the second layer of light absorbing material has a higher sulfur concentration than the layer of the first light absorbing in the claimed manner would not be obvious based on the teaching of Ting or Nosho.  This is because further modification of the layers of light absorbing materials of Aida to arrive at the claimed sulfur concentration relationship would also require changing the composition of the barrier layer according to the teaching of Ting or Nosho without any guidance as to what that composition would be in order for the barrier layer to function properly.  For the reasons above, it is concluded that claims 1, 20 and their dependent claims are not disclosed or make obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        01/12/2022